UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-82580 GROWBLOX SCIENCES, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 59-3733133 (IRS Employer I.D. No.) 6450 Cameron Street #110A Las Vegas, Nevada 89118 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address and telephone number of principal executive offices) (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesNoü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of February 14, 2015 Common stock, .0001 par value 34,904,926 - 1 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheet (unaudited) at December 31, 2014 and March 31, 2013 4 Condensed Statements of Operations (unaudited) for the Three and Nine Months Ended December 31, 2014 and 2013 5 Condensed Statements of Cash Flows (unaudited) for the Nine Months Ended December 31, 2014 and 2013 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURE PAGE 19 - 2 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Growblox Sciences, Inc., a Delaware corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 10\995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates:, believes”, “estimates”, “predicts” or “continue” , which list is not meant to be all-inclusive and other such negative terms and comparable technology.These forward-looking statements, include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include among other things: (1)product demand, market and customer acceptance of Growblox Sciences products, equipment and other goods, (ii) ability to obtain financing to expand its operations, (iii) ability to attract qualified personnel, (iv)competition pricing and development difficulties, (v) general industry and market conditions and growth rates, unexpected natural disasters, and other factors, which we have little or no control: and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise and forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated results or events. - 3 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Balance Sheets (unaudited) Assets December 31, March 31, Current assets: Cash $ $ Accounts Receivable Subscription Receivable - Other assets - Total current assets $ $ Property and Equipment: Property and Equipment, net Intangible assets, net Total property and equipment Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Subscription payable Accrued interest - Deferred revenue Other accrued expenses - Notes from shareholders Convertible notes from shareholders - Total current liabilities $ $ Long-term liabilities Deferred revenue - Total liabilities $ $ Commitments and Contingencies Stockholders’ equity (deficiency): Common stock, $0.0001 par value, 250,000,000 shares authorized 34,904,926 and 7,268,948 shares issued and outstanding at December 31, 2014 and March 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) $ $ ) Non-controlling interest ) - Total equity $ $ ) Total liabilities and stockholders’ equity (deficiency) $ $ See accompanying notes to the financial statements. - 4 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Statements of Operations (unaudited) For the Three Months Ended December 31, For the Nine Months Ended December 31, Net revenue $
